Citation Nr: 1431400	
Decision Date: 07/14/14    Archive Date: 07/22/14

DOCKET NO.  10-47 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for epididymitis.

2.  Entitlement to service connection for hemorrhoids.

3.  Entitlement to service connection for a left eye disability claimed as a soft tissue injury.  

4.  Entitlement to service connection for memory loss.

5.  Entitlement to service connection for a sinus disorder.

6.  Entitlement to service connection for a left arm disability claimed as a loss of feeling.

7.  Entitlement to service connection for a right arm disability claimed as a loss of feeling.

8.  Entitlement to service connection for a left foot disability claimed as a loss of feeling.

9.  Entitlement to service connection for a right foot disability claimed as a loss of feeling.

10.  Entitlement to service connection for a left hand disability claimed a loss of feeling.  

11.  Entitlement to service connection for a right hand disability claimed as a loss of feeling.  

12.  Entitlement to service connection for a disability of the left fifth toe.  

13.  Entitlement to service connection for a disability of the left fourth toe.

14.  Entitlement to service connection for an acquired psychiatric disorder to include depression.

15.  Entitlement to service connection for a disability of the cervical segment of the spine.

16.  Entitlement to service connection for a head injury, to include headaches and traumatic brain injury.  

17.  Entitlement to service connection for a disability of the right hip.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel 


INTRODUCTION

The appellant was on active duty from May 1978 to December 1980, and from September 1991 to September 1992.  

This matter comes before the Board of Veterans' Appeals (Board) from a rating decision issued in January 2010 issued by the Department of Veterans Affairs (VA), Regional Office (RO), in Waco, Texas.  Following the perfection of his appeal, the appellant proffered testimony at the RO in April 2013 before the undersigned Acting Veterans Law Judge (AVLJ).  A transcript of that hearing was prepared and has been included in the claims file for review.

Based on the action of the Board below, the issues of entitlement to service connection for a psychiatric disorder, a head disability, a disability of the right hip, and a neck disorder are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. 


FINDINGS OF FACTS

1.  In April 2013, when the appellant appeared at the RO to proffer testimony before the Board, and prior to the promulgation of a decision in the appeal, VA received notification from the appellant that he wished to withdraw his appeal on the issues involving epididymitis, hemorrhoids, a left eye disability, memory loss, and a sinus disorder.  

2.  In April 2013, when the appellant appeared at the RO to proffer testimony before the Board, and prior to the promulgation of a decision in the appeal, VA received notification from the appellant that he wished to withdraw his appeal on the issues involving disabilities of the right and left arm, the right and left foot, the right and left hand, the left fifth toe, and the left fourth toe.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal with respect to the issues involving epididymitis, hemorrhoids, a left eye disability, memory loss, and a sinus disorder have been met.  38 U.S.C.A. § 7105(b)(2) (West 2002 & Supp. 2013); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2013).

2.  The criteria for withdrawal of an appeal with respect to the issues involving disabilities of the right and left arm, the right and left foot, the right and left hand, the left fifth toe, and the left fourth toe have been met.  38 U.S.C.A. § 7105(b)(2) (West 2002 & Supp. 2013); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 7105(d)(5) (West 2002 & Supp. 2013), the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  An appeal may be withdrawn in writing or on the record at a hearing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.204(b) (2013).  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204(a) (2013).

In April 2013, when the appellant appeared for his hearing before the Board, the appellant informed the Board that he wished to withdraw his appeal with respect to the issues of entitlement to service connection for disabilities of the right and left arm, the right and left foot, the right and left hand, the left fifth toe, and the left fourth toe, along with the issues involving epididymitis, hemorrhoids, a left eye disability, memory loss, and a sinus disorder.  As the appellant has withdrawn this appeal, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the issues and they are dismissed.


ORDER

Entitlement to service connection for epididymitis is dismissed.

Entitlement to service connection for hemorrhoids is dismissed.

Entitlement to service connection for a left eye disability claimed as a soft tissue injury is dismissed.  

Entitlement to service connection for memory loss is dismissed.

Entitlement to service connection for a sinus disorder is dismissed.

Entitlement to service connection for a left arm disability claimed as a loss of feeling is dismissed.

Entitlement to service connection for a right arm disability claimed as a loss of feeling is dismissed.

Entitlement to service connection for a left foot disability claimed as a loss of feeling is dismissed.

Entitlement to service connection for a right foot disability claimed as a loss of feeling is dismissed.

Entitlement to service connection for a left hand disability claimed a loss of feeling is dismissed.  

Entitlement to service connection for a right hand disability claimed as a loss of feeling is dismissed.  

Entitlement to service connection for a disability of the left fifth toe is dismissed.  

Entitlement to service connection for a disability of the left fourth toe is dismissed. 


REMAND

The remaining issues on appeal involve entitlement to service connection for an acquired psychiatric disorder, the residuals of a head injury to include headaches, a right hip disability (to include a scar), and the cervical segment of the spine.  The appellant has testified that while he was on active duty, he was involved in a motor vehicle accident.  As a result of that accident, the appellant claims that he injured his head, neck, and hip, and that these disorders, along with those that have already been service-connected, have caused him to become depressed.  He has asked that these disorders be recognized as being related to an in-service event and that VA compensation benefits be awarded to him.  

The record suggests that such an accident occurred during the appellant's first period of service which was from May 1978 to December 1980.  The service medical records indicate that the appellant was involved in a motor vehicle accident in May 1979 and then again in June 1979.  Although the service medical records clearly show treatment for the accidents, it is unclear from the record whether VA doctors who have examined the appellant in conjunction with his claim for benefits considered those accidents.  In other words, when the appellant underwent a TBI Examination in May 2012, the examiner only focused on a possible TBI incident that may have occurred when the appellant was stationed in Southwest Asia and did not even mention the accidents in 1979.  

Additionally, the appellant underwent an examination of his hip in May 2012.  At the conclusion of the examination, the examiner indicated that the appellant had a residual scar as a result of the 1979 motorcycle accident.  The examiner also intimated that perhaps the appellant had neurological residuals that extended from the back to the hip, which could be possibly attributed to one or both of the motor vehicle accidents.  The examiner did not further address this matter, and thus another VA examination is required.

The Board further believes that the medical evidence of record is also deficient with respect to the issues involving an acquired psychiatric disorder and a neck disorder.  The post-service medical records do not specifically discuss whether the appellant now suffers from a neck disorder, which may be related to service, or whether the appellant's diagnosed psychiatric disorder has been aggravated by his service-connected disorders or his military service in general.  

Since the record fails to provide to the Board the necessary information needed in making a determination as to whether the appellant is now actually suffering from the claimed disability and the etiology of said disorder, the record must be returned to the AMC so that additional medical testing may be accomplished and complete diagnoses obtained.  

Accordingly, further appellate consideration will be deferred and the case is REMANDED to the AMC for the following development:

1.  The AMC should request that the appellant provide any additional relevant medical records pertaining to any disorder now on appeal that are not already of record or sufficient information that would allow the AMC to request the records.  Then, the AMC should contact the named health care providers, provided that the appellant has provided the signed authorizations for release to the VA of private medical records in connection with each non-VA source identified.  All records obtained should be added to the claims folder.  If requests for any private treatment records are not successful, the AMC should inform the appellant of the nonresponse so that he will have an opportunity to obtain and submit the records himself, in keeping with his responsibility to submit evidence in support of his claim.  

2.  After the development above has been completed, the AMC should schedule the appellant for various examinations in order to determine the etiology and nature of the following disabilities:  an acquired psychiatric disorder to include depression [a psychiatric examination]; a disability of the cervical segment of the spine [an orthopedic examination]; a disability of the right hip to include as being secondary to an in-service motor vehicle accident or secondary to or aggravated by a lower back disability and a scar [an orthopedic examination]; and the residuals of a head injury to include headaches and traumatic brain injury (secondary to in-service motor vehicle accidents) [a neurological examination].  

Specifically, each examination should be accomplished so that a determination may be made as to whether the appellant now suffers from the claimed disability and if so, whether that condition began in or was caused by or the result of his military service, or was aggravated by military service, or is secondary to/aggravated by a service-connected disorder.  Each examiner should be provided with the appellant's claims folder and should review the appellant's medical history.  The examiner should indicate in the examination report that the claims folder was reviewed.  Again, any tests and studies deemed necessary should be accomplished at this time.

The examiner should render an opinion as to whether it is at least as likely as not that any identified disorder began in service or is otherwise related to his service or is secondary to a service-connected disorder or has been aggravated by a service-connected disability.  It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

The examiner should not invoke the phrase "without resort to mere speculation" without first explaining the basis for such an opinion.  That is, if the examiner is unable to provide the requested opinion without resorting to speculation, the examiner must provide an explanation for the basis of that determination, for example, does the examiner lack the expertise to render such an opinion, or is some additional testing or information needed, and possibly available, that would permit an opinion.  If so, a qualified examiner should provide an opinion and/or the additional testing should be accomplished.  If the examiner cannot provide an opinion because it cannot be determined from current medical knowledge whether a specific in-service injury or disease can possibly cause the claimed condition, or the actual cause cannot be selected from multiple potential causes, this should be fully explained.  

As stated, the medical examiner must provide a comprehensive report including rationales for all opinions and conclusions.

3.  Thereafter, the AMC should readjudicate the issues remaining on appeal.  If the benefits sought on appeal remain denied, the appellant and his accredited representative must be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board, if in order.

The appellant need take no action unless otherwise notified.  The purpose of the examinations requested in this remand is to obtain information or evidence (or both), which may be dispositive of the appeal.  Therefore, the appellant is hereby placed on notice that pursuant to 38 C.F.R. § 3.655 (2013) failure to cooperate by attending the requested VA examinations may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991). 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  

The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for 

additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
THOMAS H. O'SHAY
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


